Jun 12 2013, 9:05 am
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                   ATTORNEYS FOR APPELLEE:

CHRIS P. FRAZIER                                          GREGORY F. ZOELLER
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          RICHARD C. WEBSTER
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

E.W.,                                                     )
                                                          )
        Appellant-Defendant,                              )
                                                          )
                vs.                                       )      No. 49A02-1211-JV-918
                                                          )
STATE OF INDIANA,                                         )
                                                          )
        Appellee-Plaintiff.                               )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Scott Stowers, Magistrate
                              Cause No. 49D09-1208-JD-2244


                                                June 12, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       E.W. appeals his adjudication as a delinquent child for committing acts that would

constitute Criminal Trespass, 1 a class A misdemeanor, if committed by an adult. E.W.

presents a single issue for review: was there sufficient evidence to support the true finding of

criminal trespass?

       We affirm.

       The facts favorable to the adjudication are that on August 20, 2012, Officer Julian

Wilkerson, an off-duty police officer providing security for Carriage House West Apartments

(Carriage House), identified E.W., checked him for outstanding warrants, and entered his

name in the Indianapolis Metropolitan Police Department (IMPD) Computer Automated

Dispatch (CAD) and trespass list. Kathy Young, the manager of Carriage House and Officer

Wilkerson’s employer, then placed E.W. on the Carriage House trespass list after Officer

Wilkerson informed her that a group of kids, including seventeen-year-old E.W., was found

loitering in the hallway. Officer Wilkerson was responsible for maintaining a trespass list,

with Young’s discretion, and completing other contractual duties that Young and Wilkerson

agreed to.

       On August 21, 2012, Young informed Officer Wilkerson of E.W.’s presence, once

again, at Carriage House. Officer Wilkerson approached and identified E.W., placed him in

handcuffs, and informed E.W. that he was being arrested for trespass.

       The State filed a petition in juvenile court alleging that E.W. committed an act that



1
 Ind. Code Ann. § 35-43-2-2 (West, Westlaw current through P.L. 171 with effective dates through May 7,
2013).

                                                  2
would constitute the crime of criminal trespass, a class A misdemeanor, if committed by an

adult. The juvenile court entered a true finding that E.W. committed the act alleged. Also, at

the dispositional hearing, the juvenile court adopted the pre-dispositional report’s findings

and accepted the probation department’s recommendation of disposition. The juvenile court

awarded wardship of E.W. to the Department of Correction, suspended the wardship, and

placed E.W. on probation with special conditions.

       E.W. contends the evidence is insufficient to show that the arresting officer was acting

as an agent of the apartment complex. In a juvenile case, the State must prove every element

of an offense beyond a reasonable doubt. S.D. v. State, 847 N.E.2d 255 (Ind. Ct. App. 2006),

trans. denied. Upon review, we will not reweigh the evidence, judge the witnesses’

credibility, or resolve conflicts in testimony. Id. Instead, we review the evidence and the

reasonable inferences to be drawn from that evidence to support a true finding. Id. We will

affirm a true finding if there is probative evidence from which the fact-finder could conclude

the allegations are true beyond a reasonable doubt. Id.

       E.W. was found delinquent based on a true finding that he committed acts that would

constitute the offense of criminal trespass, a class A misdemeanor if committed by an adult.

I.C. § 35-43-2-2 states, “A person who: not having a contractual interest in the property,

knowingly or intentionally enters the real property of another person after having being

denied entry by the other person or that person’s agent . . . commits criminal trespass, a class

A misdemeanor.”

       E.W. argues that Officer Wilkerson was not acting as an agent of the apartment


                                               3
complex on Aug. 20, but instead, he was acting in his capacity as an officer of the IMPD.

Therefore, Officer Wilkerson was not an agent of the apartment complex or its management,

so he could not legally deny E.W. entry.

       “To establish an actual agency relationship, three elements must be shown: (1) a

manifestation of consent by the principal to the agent, (2) an acceptance of the authority by

the agent, and (3) control exerted by the principal over the agent.” Glispie v. State, 955

N.E.2d 819, 822 (Ind. Ct. App. 2011).

       E.W. does not dispute that the first and second elements of the agency requirement are

met, but he contends Carriage House failed to exert adequate control over Officer Wilkerson.

Therefore, the argument goes, the agency relationship was not properly established, which

resulted in an improper finding of trespass by E.W.

       To the contrary, the aforementioned facts suggest that on Aug. 20, Officer Wilkerson

consulted with Young about placing E.W. on the trespass list and kept her apprised of the

details concerning E.W.’s presence on the property. In Glispie, the officer testified that his

agency status was created by his declaration alone, but the court explained that more is

required. Id. at 822. By analogizing the relationship in our case to that in Glipsie, it is clear

that Young did exercise a sufficient amount of control over Officer Wilkerson and his actions

concerning E.W.

       Considering these facts, it is clear that Officer Wilkerson’s actions were subject to

Young’s authority and control and he was acting as an agent of Carriage House at all relevant

times in this case.


                                               4
      Judgment affirmed.

ROBB, C.J., and CRONE, J., concur.




                                     5